Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 11/22/2021 for application number 16/639,769. Claims 52-54, 56-59, 61-65, and 71 have been amended. Claims 1-51, 55, and 68 are cancelled. Claims 52-54, 56-67, and 69-71 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 69 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 69, the option, “the user device sending … a hybrid ARQ (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) and a HARQ negative acknowledgement (HARQ NACK)” does not limit the parent claim 65 any further as this feature is already included in the independent claim 65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-54, 56-57, 59-67, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu (3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18th – 21st, September 2017, R1-1715491; hereinafter “NPL1”) in view of Kuchibhotla et al. (US 20170135084 A1; hereinafter ”Kuchibhotla”).

Regarding claim 64, NPL1 discloses a method comprising: preempting in a wireless network, an ongoing data transmission associated with a second user device with a priority downlink transmission (URLLC) to a first user device based on a reallocation of a first set of resources for the priority downlink transmission to the first user device; and allocating, based on the preempting, a second set of resources for a priority uplink transmission (URLLC), wherein the second set of resources were previously indicated by the base station as allocated for other use (eMBB) (Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding. Similarly to the DL, grant-based URLLC traffic (= the priority downlink transmission) may also be multiplexed with ongoing eMBB traffic (= an ongoing data transmission) in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.).
But NPL1 does not disclose (a) an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to perform the recited functions; and (b) cause the apparatus to receive, from the first user device, an uplink transmission via the set of resources allocated for priority uplink transmission, wherein the uplink transmission comprises a hybrid automatic repeat request (HARO) feedback, including at least one of a HARO Acknowledgement (HARQ ACK) or a HARQ negative acknowledgement (HARQ NACK).
However, in the same field of endeavor, Kuchibhotla discloses an apparatus for a base station to perform similar functions ([0161] and Figs. 1 and 18: Apparatus 1800 for device 120 (base station) with controller 1810 processor 118, memory 1820; [0162] and Fig. 17: The controller 1810 can be any programmable processor; [0109] and Fig. 12).
[0056] and Fig. 2: Data packets, such as low latency data packets or other data packets, can be mapped to at least one resource element of the resource elements 230. If a data packet is received in the first region 210, an acknowledgement, such as a HARQ ACK, can be sent in a subsequent subframe, such as a subframe earlier than subframe n+4, that is subsequent to the subframe n in which the data packet is received; [0065] Embodiments can provide faster processing time and faster Hybrid Automatic Repeat Request (HARQ) feedback transmission, such as where a HARQ Acknowledgement (HARQ-ACK) can be sent faster than 4 TTI's later, such as earlier than subframe n+4 after subframe n. For example, an ACK/NACK can be sent in subframe n+2, instead of n+4; [0067] In one embodiment, a device can be configured with a low-latency transmission mode, such as a low latency downlink control information format where transmission (Tx) HARQ ACK can be sent in subframe n+2 instead of n+4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 based on the above teaching from Kuchibhotla to derive “receive, from the first user device, an uplink transmission via the set of resources allocated for priority uplink transmission, wherein the uplink transmission comprises a hybrid automatic repeat request (HARO) feedback, including at least one of a HARO Acknowledgement (HARO ACK) or a HARQ negative acknowledgement (HARQ NACK)” in order to enable faster HARQ feedback for URLLC data in the preempted resources, and thus obtain the limitations of claim 64, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to cause an apparatus to receive priority URLLC data using the resources allocated to the eMBB traffic for other UEs.

Regarding claim 65, NPL1 discloses a method comprising: 
receiving, by a user device from a base station in a wireless network, a downlink control information associated with a priority downlink data transmission from the base station that preempts an ongoing data transmission; (Sec. 2.1 UL Preemption indicator: Fig.1 gives an example of an UL preemption indicator. The main procedure for UL preemption indication is as follows: When a UE has UL URLLC data, it sends a URLLC scheduling request (SR) to the eNB by a dedicated channel. The eNB generates the UL preemption indicator signal which is sent to the eMBB UE using a DL control channel (= DCI). The UL preemption indicator signal includes the resource and time information preempted for URLLC transmission (in uplink). 
determining, by the user device based on the downlink control information, a set of resources allocated for a priority uplink transmission, wherein the set of resources allocated for the priority uplink transmission were previously indicated by the base station as allocated for other use (Sec. 2.1 and Fig.1: This signal enables eMBB UEs to stop any ongoing transmission in the preempted UL resource; Sec. 3 and Fig. 2(1): Intra-UE multiplexing of eMBB and URLLC data in a slot needs to be considered in the case that URLLC traffic occurs after the gNB schedules eMBB traffic for the same UE… Grant-based transmission of URLLC traffic can be scheduled to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC just by following the latest grant.; Fig. 2(1) shows PDCCH carrying DCI preempting previously scheduled eMBB uplink transmission to allow a UE to switch to a higher priority URLLC uplink  transmission);and 
Sec. 3 and Fig. 2(1): The UE can switch the transmission from eMBB to URLLC just by following the latest grant; Proposal 4: NR supports both grant-based switching and UE-autonomous switching for intra-UE multiplexing of URLLC and eMBB…With/without a new grant, UE can start to transmit a new TB of URLLC traffic (= priority uplink transmission) during a grant based transmission.). 
But NPL1 does not disclose wherein the sending, by the user device, the uplink transmission via the set of resources allocated for priority uplink transmission comprises sending a hybrid automatic repeat request (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARO ACK) or a HARO negative acknowledgement (HARO NACK).  
However, in the same field of endeavor, Kuchibhotla discloses a method for a UE to provide faster HARQ feedback (high priority) in uplink for low latency (high priority) data received in downlink ([0056] and Fig. 2: Data packets, such as low latency data packets or other data packets, can be mapped to at least one resource element of the resource elements 230. If a data packet is received in the first region 210, an acknowledgement, such as a HARQ ACK, can be sent in a subsequent subframe, such as a subframe earlier than subframe n+4, that is subsequent to the subframe n in which the data packet is received; [0065] Embodiments can provide faster processing time and faster Hybrid Automatic Repeat Request (HARQ) feedback transmission, such as where a HARQ Acknowledgement (HARQ-ACK) can be sent faster than 4 TTI's later, such as earlier than subframe n+4 after subframe n. For example, an ACK/NACK can be sent in subframe n+2, instead of n+4; [0067] In one embodiment, a device can be configured with a low-latency transmission mode, such as a low latency downlink control information format where transmission (Tx) HARQ ACK can be sent in subframe n+2 instead of n+4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 based on the above teaching from 

Regarding claim 66, NPL1 and Kuchibhotla disclose the limitations of claim 65 as set forth, and Kuchibhotla further discloses determining a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission ([0109] and Fig. 12: At 1260, an acknowledgement can be transmitted in a subframe (= second resource for the priority uplink transmission) with a first offset from a subframe in which the low latency data packet (= priority downlink data transmission) is received in response to successful decoding of low latency data packet. The first offset can be different from a second offset used for normal latency data packets. For example, the first offset can be two and transmitting an acknowledgement can include transmitting a hybrid automatic repeat request acknowledgement in a subframe with a first offset of two subframes n+2 from the subframe n in which low latency data packet is received. At 1270, the decoded data from the data packet in the first region can be delivered to an application layer.).

Regarding claim 67, NPL1 and Kuchibhotla disclose the limitations of claim 65 as set forth, and NPL1 further discloses receiving, by the user device via resources indicated by the Sec. 2.1: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (being used for ongoing lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data).).

Regarding claim 69, NPL1 and Kuchibhotla disclose the limitations of claim 65 as set forth, and Kuchibhotla further discloses a method for a UE to provide faster HARQ feedback and faster CQI to a base station ([0065] Embodiments can provide faster processing time and faster Hybrid Automatic Repeat Request (HARQ) feedback transmission, such as where a HARQ Acknowledgement (HARQ-ACK) can be sent faster than 4 TTI's later, such as earlier than subframe n+4 after subframe n. For example, an ACK/NACK can be sent in subframe n+2, instead of n+4. Embodiments can also provide for faster Channel Quality Indicator (CQI) transmission, reduced TTI duration for packet transmission, such as using 0.5 ms TTI, and reduced TTI duration for feedback transmission, such as using 0.5 ms TTI. For Time Division Duplex (TDD), for a Physical Downlink Shared Channel (PDSCH) in subframe n, an uplink ACK/NACK resource can be assigned in each n+2 or n+4 timing.). 
A skilled artisan would have been able to apply this teaching to derive “sending, by the user device, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending at least one of the following to the base station: a hybrid ARQ (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) and a HARQ negative acknowledgement (HARQ NACK); a scheduling request (SR); a 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (HARQ feedback and CQI) which anticipates the genus (MPEP 2131.02).

Regarding claim 70, NPL1 and Kuchibhotla disclose the limitations of claim 65 as set forth, and NPL1 further discloses wherein the priority downlink data transmission is addressed to the user device, the user device performing the following:
 receiving, by the user device via a first set of resources indicated by the downlink control information provided via dedicated signaling that is directed to the user device, the priority downlink data transmission from the base station that preempts an ongoing downlink data transmission from the base station (Sec. 1, Agreements: Indication of URLLC transmission (= a priority downlink data transmission) overlapping the resources (= a first set of resources) scheduled for an eMBB UE in downlink (= an ongoing downlink data transmission) can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding… Indication can be dynamically signaled to a UE (indicating via dedicated signaling that is directed to the user device), whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TB(s) transmitted within the above mentioned assigned resource…Preempted resource(s) within a certain time/frequency region (i.e. reference downlink resource) within the periodicity to monitor group common DCI (= downlink control information via dedicated signaling) for pre-emption indication, is indicated by the group common DCI carrying the preemption indication.);
Sec. 2.1: Fig.1 gives an example of an UL preemption indicator…The eNB generates the UL preemption indicator signal which is sent to the eMBB UE using a DL control channel…The UL preemption indicator signal includes the resource and time information preempted for URLLC transmission (= second set of resources allocated for priority UL transmission); Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating second set of resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission),
wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission (Sec. 1, Agreements: Indication of URLLC transmission (= a priority downlink data transmission in second set of resources) overlapping the resources scheduled for an eMBB UE in downlink (= an ongoing downlink data transmission in a first set of resources) can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding.), and
wherein the sending comprises sending, by the user device, an uplink transmission via the second set of resources that have been reserved for the user device for uplink transmission (Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC (= priority transmission) just by following the latest grant…Grant-based switching enables to allocate different resources for URLLC from the previous allocation. In the case that those different resources have been already allocated to other UEs, preemption indication can be used for other UEs; Proposal 4: NR supports both grant-based switching and UE-autonomous switching for intra-UE multiplexing of URLLC and eMBB…With/without a new grant, UE can start to transmit a new TB of URLLC traffic (= priority uplink transmission) during a grant based transmission.). 
Although NPL1 does not explicitly disclose wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1indicating that URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding.

Claims 52-54 and 56-57 are rejected following the same rationale as set forth in the rejection of claims 65-67 and 69-70, respectively. Claim 52-54 and 56-57 recite similar features as in claim 65-67 and 69-70, respectively, from the perspective of an apparatus for a UE. Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Regarding claim 59, NPL1 and Kuchibhotla disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein causing the apparatus to receive comprises causing the apparatus to receive from a base station in a wireless network, a downlink control information associated with an allocation of a first set of resources for a high priority downlink data transmission from the base station that preempts a scheduled low priority downlink data transmission from the base station (Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB (low priority) and URLLC traffic (high priority), the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding.), 
wherein causing the apparatus to determine comprises causing the apparatus to determine based on the downlink control information, a second set of resources allocated for a high priority uplink transmission, wherein the second set of resources allocated for a high priority uplink transmission were previously indicated by the base station as allocated for downlink transmission; and wherein causing the apparatus to send comprises causing the apparatus to send an uplink transmission via the second set of resources allocated for high priority uplink transmission (Similarly to the DL, grant-based URLLC traffic may also be multiplexed with ongoing eMBB traffic in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.).  
Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Regarding claim 60, NPL1 and Kuchibhotla disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein the downlink control information indicates a first set of Sec. 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (being used for ongoing lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data).). 
Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Regarding claim 61, NPL1 and Kuchibhotla disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein causing the apparatus to determine comprises causing the apparatus to: determine, by the first user device based on the downlink control information, a second set of resources for the priority uplink transmission, wherein the second set of resources were previously indicated by the base station as allocated for a downlink transmission (Sec. 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (allocated previously for lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data transmission).).
[0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Regarding claim 62, NPL1 and Kuchibhotla disclose the limitations of claim 52 as set forth, and  Kuchibhotla further discloses a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission ([0109] At 1260, an acknowledgement can be transmitted in a subframe (= resource for the priority uplink transmission) with a first offset from a subframe in which the low latency data packet (= priority downlink data) is received in response to successful decoding of low latency data packet. The first offset can be different from a second offset used for normal latency data packets. For example, the first offset can be two and transmitting an acknowledgement can include transmitting a hybrid automatic repeat request acknowledgement in a subframe with a first offset of two subframes n+2 from the subframe n in which low latency data packet is received. At 1270, the decoded data from the data packet in the first region can be delivered to an application layer.).
Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Regarding claim 63, NPL1 and Kuchibhotla disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein the downlink control information indicates a first set of Sec. 1, P. 1, last two lines: The time granularity of pre-emption indication is configured to be x symbols (= size of the first resources allocated for priority uplink transmission) within the reference downlink resource for the given numerology.); and 
determining based on the first set of resources or the size of the first set of resources allocated for the priority downlink data transmission that preempts the ongoing downlink data transmission, a second set of resources allocated for the priority uplink transmission (Sec 3. Intra-UE multiplexing of eMBB and URLLC data in a slot needs to be considered in the case that URLLC traffic occurs after the gNB schedules eMBB traffic for the same UE. As shown in Fig .2, the following two approaches can be considered for such intra-UE multiplexing, (1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC just by following the latest grant.). 
Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

Claims 58 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kuchibhotla, and further in view of Marinier et al. (WO 2017/117424 A1; hereinafter ”Marinier”).

Regarding claim 71, NPL1 and Kuchibhotla disclose the limitations of claim 65 as set forth, and NPL1 further discloses inter-UE multiplexing wherein an ongoing eMBB data Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding. Similarly to the DL, grant-based URLLC traffic may also be multiplexed with ongoing eMBB traffic in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.). Based on this teaching, a skilled artisan would have been able to derive “receiving, by the first user device from the base station, downlink control information associated with the priority downlink data transmission (URLLC) from the base station to the second user device that preempts an ongoing downlink data transmission (eMBB) from the base station to a third user device; determining, by the first user device based on the downlink control information, a second set of resources for the priority uplink transmission, wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission; and sending, by the first user device, an uplink transmission via the second set of resources.
But NPL1 and Kuchibhotla do not explicitly disclose determining, by the first user device based on the downlink control information, a second set of contention-based resources for the the second set of contention-based resources.
However, in the same field of endeavor, Marinier discloses preempting of resources allocated for a lower priority service with less stringent QoS requirements to enable transmission of higher priority service (e.g., URLLC) with more stringent QoS requirements (e.g., lower latency) on contention-based resources ([0107] A WTRU-based scheduling may enable the WTRU to opportunistically access uplink resources. A WTRU-based scheduling may enable minimal latency on a per-need basis within a set of shared or dedicated uplink resources assigned (e.g., dynamically) by the network. Both synchronized and unsynchronized opportunistic transmissions may be supported. Both contention-based transmissions and contention-free transmissions may be supported; [0108] Multiplexing of data with different QoS requirements within a same transport block may be supported. For example, multiplexing of data with different QoS requirements within the same transport block may be supported when the multiplexing may not introduce negative impact to a service with a stringent QoS requirement; [0111] The 5G system design may support the transmission of data with different requirements in terms of one or more of the following: latency, throughput, reliability, and/or the like. Different processing principles and transmission properties may correspond to different requirements. For example, data associated to ultra-low latency and/or ultra-reliable use cases may be transmitted using a transmission time interval (TTI); thus indicating preempting of resources allocated for a lower priority service with less stringent QoS requirements to enable transmission of higher priority service (e.g., URLLC) with more stringent QoS requirements (e.g., lower latency) on contention-based resources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Kuchibhotla as applied to claim 
 
Claim 58 is rejected following the same rationale as set forth in the rejection of claim 71. Claim 58 recites the same features from the perspective of an apparatus for a user device. 

Response to Arguments
Applicant's arguments have been considered and in response, the rejections based on Qualcomm (R1-1705619) reference are withdrawn. The arguments, however, do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guo et al. (US 20180332608 A1) – UE monitoring a puncturing indication and suspending an uplink transmission.
Lee et al. (US 20200008179 A1) – Multiplexing of URLLC and eMBB services by preempting resources previously allocated for eMBB transmission.
Stephenne et al. (US 20180167938 A1) – Coexistence of delay-tolerant and delay-sensitive sessions.
Fraunhofer HHI (3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18th – 21st, September 2017, R1-1716136) – Early HARQ for URLLC.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471